Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00574-CR

                                   Kevin John FARESE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 223808
                          Honorable Jason Pulliam, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 19, 2014.


                                              _____________________________
                                              Karen Angelini, Justice